99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Everett B. ROBINSON, Appellant,v.R.D. PERRY, Major, MSU ADC;  R. Wimberly, Captain, MSU ADC, Appellees.
No. 95-2010.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 15, 1996.Filed Oct. 18, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Everett B. Robinson appeals from the district court's1 entry of judgment on a jury verdict in defendants' favor in his 42 U.S.C. § 1983 action.  After thoroughly reviewing the record and Robinson's arguments, we conclude there is sufficient evidence to support the jury verdict, and Robinson's allegations of trial error are without merit.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable George Howard Jr., United States District Judge for the Eastern District of Arkansas